STATE OF LOUISIANA


                           COURT OF APPEAL


                             FIRST CIRCUIT




                                2021 CA 1383



                          LMB SERVICES, LLC


                                     VERSUS


                IBERVILLE PARISH GOVERNMENT



                                         Judgment Rendered:   JUN 0 3 2022




 APPEALED FROM THE EIGHTEENTH JUDICIAL DISTRICT COURT
                IN AND FOR THE PARISH OF IBERVILLE
                           STATE OF LOUISIANA
                         DOCKET NUMBER 80, 657


        HONORABLE ALVIN BATISTE, JR., JUDGE PRESIDING




John I. Hulse, IV                        Attorneys for Plaintiff A
                                                                 - ppellant
Amanda D. Hogue                          Patriot Construction and
Metairie, Louisiana                      Industrial, LLC


Murphy J. Foster, III                    Attorneys for Defendant -Appellee
Jacob E. Roussel                         Rigid Constructors, LLC
Baton Rouge, Louisiana


A.M. " Tony" Clayton                     Attorney for Defendant -Appellee
Iberville Parish District Attorney       Iberville Parish Government
Plaquemine, Louisiana




           BEFORE: McDONALD, LANIER, AND WOLFE, JJ.
McDONALD, J.


         This is an appeal from a ruling that denied a motion to enforce a stipulation.

After review, we affirm.


                           FACTS AND PROCEDURAL HISTORY


         This matter arises out of a bid dispute in connection with a public construction


project in Iberville Parish referred to as "                   Intracoastal Road Emergency Roadside

Erosion Repair."          Rigid Constructors, LLC ( Rigid) was the lowest bidder, Patriot


Construction and Industrial, LLC (Patriot) was the second lowest bidder, and LMB


Services, LLC (LMB) was the third lowest bidder. LMB filed a protest, maintaining

that Rigid and Patriot' s bids were defective, maintaining that it was the lowest

responsive bidder, and asking that it be awarded the contract.                             Iberville Parish


Government ( Iberville Parish) rejected that protest.                    Iberville Parish awarded the


contract to Rigid on March 23, 2021.                     Thereafter, on March 30, 2021, LMB filed


suit seeking to enjoin the award of the contract to either Rigid or Patriot, naming

Iberville as the sole defendant. LMB also asked that Iberville Parish be directed to


award it the contract.          Patriot subsequently intervened.

         At a hearing on April 13, 2021, the parties in the suit, Iberville Parish, Patriot,

and LMB, entered into a stipulation that Patriot would receive the project ( instead


of Rigid). At the time the stipulation was reached, Rigid, the lowest bidder, was not


a party to or involved in the suit.'                Thereafter, Rigid filed a petition to intervene,


maintaining that it was an indispensable party. Rigid then filed exceptions urging

that the suit was moot and/ or untimely because it was not commenced prior to

Iberville Parish awarding Rigid the contract.

         On April 28, 2021, LMB and Patriot filed a motion to enforce the stipulation.


On May 13, 2021, the trial court, finding that the suit was not commenced timely,


 Iberville Parish later indicated that it had been erroneously led to believe that Rigid had been notified of the
proceedings, but chose not to participate and defend its contract.



                                                           2
signed a judgment dismissing all of the claims asserted by LMB and Patriot with

prejudice. Patriot and LMB appealed that judgment. On appeal, this court ruled that


even as an intervenor, Patriot was entitled to due process notice and service of the


proceeding, which produced a final judgment dismissing its claims.                     Thus, this court


vacated the trial courtjudgment and remanded the matter to the trial court for further


proceedings.       LMB Services LLC v. Iberville Parish Government, 2021- 0980


La. App. 1 Cir. 3/ 16/ 22), _           So. 3d _,    2022 WL 7954485 * 3.

        On August 26, 2021, the trial court heard the motion to enforce the stipulation,


and at the close of the hearing, denied the motion. A judgment denying the motion

to enforce the stipulation was signed on September 23, 2021. Patriot appealed that


judgment.2

        The trial court found numerous reasons for denying the motion to enforce the

stipulation, including that the proceedings lacked a party required to be joined under

La. C. C.P. art. 641 as Rigid was not included.


        Louisiana Code of Civil Procedure article 641 provides that a party shall be

joined in an action when ( 1) in his absence complete relief cannot be accorded those


already parties; (     2) he claims an interest relating to the subject matter of the action

and is so situated that the adjudication of the action in his absence may either: ( a)                   as




a practical matter, impair or impede his ability to protect that interest, or (b) leave

any of the persons already parties subject to a substantial risk of incurring multiple

or inconsistent obligations.             In this case, Rigid is a party that was needed for

complete adjudication of the matter.                Rigid had an interest in the subject matter of


the actions, considering that the subject matter was a bid dispute over the contract

that had already been awarded by Iberville Parish to Rigid. Further, Rigid' s absence




Z The trial court certified that the judgment was final and appealable. While Patriot and LMB filed an order
of appeal, only Patriot filed appellate briefs in this matter.
                                                        3
from the proceedings would impair or impede Rigid' s interest in protecting its

contract.




      Thus, we find that the trial court was correct in ruling that it could not enforce

the stipulation that was entered into without an indispensable party.

                                  CONCLUSION


      For the foregoing reasons, the trial court judgment is affirmed.     Costs of the


appeal are assessed against Patriot Construction and Industrial, LLC.

      AFFIRMED.




                                          0